                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 AMADEU MENDES SEMEDO,                             *
                                                   *
                Petitioner,                        *
                                                   *
                v.                                 *             C.A. No. 19-11546-ADB
                                                   *
 THOMAS M. HODGSON,                                *
                                                   *
                Respondent.                        *
                                                   *

                                              ORDER

BURROUGHS, D.J.

       On July 15, 2019, Amadeu Mendes Semedo, an immigration detainee in custody at the

Bristol County Jail and House of Correction, filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. See Dkt. No. 1. This action was assigned pursuant to the Court's

Program for Random Assignment of Civil Cases to Magistrate Judges. See Dkt. No. 4.

       By Procedural Order dated July 15, 2019, petitioner was ordered either to pay the $5

filing fee or file a fee-waiver application. See Dkt. No. 5. The Procedural Order stated that

failure to comply may result in the dismissal of this action without prejudice. Id.

       Because the petitioner failed to respond to the court’s order, the case was randomly

reassigned to the undersigned. See Dkt. No. 6. It is a long-established principle that this court

has the authority to dismiss an action sua sponte for a party’s failure to prosecute his action and

his failure to follow the court's orders. Fed. R. Civ. P. 41(b). Here, dismissal is appropriate

because without petitioner’s active participation, the court cannot effect the advancement of the

case to a resolution on the merits.
       Accordingly, for the failure to comply with the July 15, 2019 Procedural Order, this

action is hereby dismissed without prejudice.

       SO ORDERED.

August 20, 2019                                            /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                                2
